EXHIBIT 32 In connection with the Quarterly Report of Golden Eagle International, Inc. (the “Company”) on Form 10-Q for the period ending June 30, 2014 as filed with the Securities and Exchange Commission (the “Report”), Mark Bogani, the Principal Executive Officer, and Philip F. Grey, the Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of their knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects the financial condition and results of operations of the Company. November 9, 2015 By: /s/ Mark Bogani Mark Bogani, Principal Executive Officer By: /s/ Philip F. Grey Philip F. Grey, Principal Financial Officer
